            Case 1:18-cv-09281-JMF Document 18 Filed 11/14/18 Page 1 of 5
                                        Lindsay F. Ditlow                                                       Dentons US LLP
                                        Counsel                                                      1221 Avenue of the Americas
                                                                                                       New York, NY 10020-1089
                                        lindsay.ditlow@dentons.com                                                 United States
                                        D         +1 212 398 5782
                                                                                                                    dentons.com




By ECF                                                         November 14, 2018

The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square, Room 1105
New York, NY 10007

Re:     Quadro Partners, Inc. v. Rajnesh Singh, 1:18-cv-09281 (JMF)

Dear Judge Furman:

This firm represents Defendant Rajnesh Singh (“Mr. Singh”). Mr. Singh is a former employee of
Plaintiff’s associated entity QP Operations Canada. As directed by the Court on November 9,
2018, Mr. Singh responds, in brief, as follows to Plaintiff’s request for temporary restraining
order and preliminary injunction (“TRO”) scheduled for hearing on November 16, 2018.

1. Jurisdictional Issues

As an initial matter, Mr. Singh is a resident of Canada, his employment with Plaintiff took place
in Canada, and the plain language of the parties’ September 17, 2017 Employment Agreement
governing the relationship between Plaintiff and Mr. Singh (tellingly omitted from Plaintiff’s
filings and attached hereto as Exh. A) sets forth the parties’ agreement that any disputes relating
to Mr. Singh’s employment with Plaintiff are to be governed under Ontario law, and in the
jurisdiction of the courts of Toronto, Ontario:

         The terms of this letter agreement and the resolution of any disputes as to the
         meaning, effect, performance or validity of this letter agreement or arising out
         of, related to, or in any way connected with, this letter agreement, your
         employment with the Company or any other relationship between you and
         the Company (the “Disputes”) will be governed by Ontario law, excluding laws
         relating to conflicts or choice of law. You and the Company submit to the
         exclusive personal jurisdiction of courts located in Toronto, Ontario in
         connection with any Dispute or any claim related to any Dispute.

Employment Agreement, § 8 (emphasis added).

Accordingly, Mr. Singh is not subject to the personal jurisdiction of this Court and New York
law does not apply to this dispute.1 Plaintiff’s attempt to bring claims relating to Mr. Singh’s
employment in a New York court under New York and United States laws constitutes
impermissible forum shopping.


1
 Mr. Singh is issuing a Notice of Action in the Ontario Superior Court of Justice seeking, inter alia, a declaratory
Order that the proper jurisdiction and forum for this matter is Ontario, Canada.
Maclay Murray & Spens ► Gallo Barrios Pickmann ► Muñoz ► Cardenas & Cardenas ► Lopez Velarde ► Rodyk ► Boekel ► OPF Partners ►
大成 ► McKenna Long
            Case 1:18-cv-09281-JMF Document 18 Filed 11/14/18 Page 2 of 5
                                   The Hon. Jesse M. Furman, U.S.D.J.                                      dentons.com
                                   November 14, 2018
                                   Page 2




2. Factual Background2

Mr. Singh, a veteran of the technology and commercial real estate industry, would be
dramatically harmed if Plaintiff’s request for injunctive relief - filed nearly three months into a
one year noncompete - is granted. While Plaintiff will retain the benefit of Mr. Singh’s work and
revelation of intimate details of his future software development and marketing plans made
during an investment proposal requested by Plaintiff, Mr. Singh will be unable to work in the
field in which he has been an active and productive inventor, entrepreneur, and employee for 16
years.

Prior to his employment with Plaintiff, Mr. Singh founded, built, and sold a real estate software
company, Voyanta. Voyanta is a sophisticated commercial real estate data and analytics product
incorporating workflow management capabilities, which was designed principally by Mr. Singh.
Mr. Singh sold Voyanta in 2014, and in early 2017, intent on continuing to invent software
solutions in the real estate field, Mr. Singh founded a new software company focused on
enabling data, analytics, workflow, and collaboration requirements of institutional real estate
investors through a new investor-focused software product (the “Singh Software”). In the spring
of 2017, Mr. Singh was interviewing potential customers, and developing a detailed product
prototype and strategic plan. Mr. Singh had made arrangements with beta customers and
potential cofounders when he was approached by Plaintiff with an employment offer.

In July 2017, while on a trip to New York to meet with potential customers and investors, Mr.
Singh met Mr. Borovsky to network and exchange views on real estate technology. During that
meeting, Mr. Singh described, among other things, the Singh Software and his business plan for
it. Based on representations made by Mssrs. Borovsky and Williams, Mr. Singh was led to
believe that Plaintiff was close to becoming a highly successful real estate technology company
and he could be instrumental in their efforts. After much coaxing, Mr. Singh agreed to set aside
his attempts to commercialize the Singh Software at that time to work for Plaintiff. He dissolved
his company and severed ties with beta customers and cofounders. Plaintiff did not purchase or
license the Singh Software from Mr. Singh, as a condition of his employment or otherwise, and
further development of the Singh Software was not contemplated by Mr. Singh’s employment.

During his employment with Plaintiff, Mr. Singh developed software used by operators to
aggregate data about their assets and report on performance - essentially the same product Mr.
Singh had previously developed at Voyanta, but specific to the simpler requirements of
Plaintiff’s operating partners. This operator software is distinguishable from the investor-directed
Singh Software, due to differences in target customers, feature sets, and overall product design,

2
  There are a number of factual inaccuracies in Plaintiff’s pleadings regarding Mr. Singh’s hiring, employment,
resignation, and post-employment activities. While not an exhaustive list, Plaintiff mischaracterizes Mr. Singh’s
resignation as “abrupt,” misrepresents an investment proposal provided at Mr. Williams’ request as evidence of
various admissions by Mr. Singh, includes false statements regarding a July meeting in which Mr. Singh allegedly
described a plan to build software for owners and investors, and incorrectly suggests that Mr. Singh obtained
documents from Plaintiff’s employees under false pretenses. Each of these allegations is demonstrably false. In
further pleadings, Mr. Singh will supply an affidavit supported by ample evidence disproving many of the
statements which Plaintiff sets forth and to which its principals aver.


109604348
            Case 1:18-cv-09281-JMF Document 18 Filed 11/14/18 Page 3 of 5
                              The Hon. Jesse M. Furman, U.S.D.J.                             dentons.com
                              November 14, 2018
                              Page 3




among others. At all times, it was clear that the operator software Mr. Singh began to develop for
Plaintiff was not competitive with the Singh Software.

Upon joining Plaintiff, it quickly became clear that Mr. Singh had been misled. Plaintiff had not
developed any material software and was not focused on software, and Mr. Singh’s skills would
not be well-utilized under Plaintiff’s short or long term goals. Accordingly, in July 2018, Mr.
Singh discussed with Mssrs. Borovsky and Williams the possibility of leaving Plaintiff to return
to his pursuit of monetizing the Singh Software. After these discussions, Mr. Williams requested
a proposal from Mr. Singh to discuss how Plaintiff might continue to work with Mr. Singh, for
example, by Plaintiff investing in a separate business formed by Mr. Singh to further develop the
Singh Software. Mr. Singh provided such a proposal tailored to Plaintiff’s business model. While
originally viewed by Mr. Singh as an interest in investment, it now appears that Plaintiff
unscrupulously planned to use this presentation to obtain details of the Singh Software so that
Plaintiff could replicate it and/or falsely claim that it competes with Plaintiff. At no time during
the parties’ discussions regarding Mr. Singh’s potential departure and Plaintiff’s potential
investment in Mr. Singh’s company did Plaintiff raise any concerns regarding intellectual
property or potential competition. Indeed, Plaintiff’s Exh. G, listing Plaintiff’s strategy options
for 2018-2020, makes no mention of any software.

3. Unenforceability of the IPIA

We now turn to the legal assertions of Plaintiff. First, Mr. Singh has confirmed to Plaintiff that
he has, continues to, and will continue to comply with his contractual obligations to Plaintiff, and
has destroyed all materials in his possession received or created while employed by Plaintiff.
Plaintiff has not identified any materials in Mr. Singh’s possession at this time which constitute
or evidence any trade secret, confidential information, or proprietary materials of Plaintiff.

The IPIA itself is also unenforceable. Plaintiff’s overbroad interpretation of competition as
evidenced in the Complaint and TRO papers, to prevent Mr. Singh from working in the real
estate or software development fields over an extraordinary geographic range and unlimited time
period, is simply unenforceably overbroad. The IPIA is further overbroad in attempting to
restrain activities related to Plaintiff’s unnamed and undefined “anticipated business research and
development,” requiring assignment of anything “useful with or in or relate[d] directly or
indirectly to any Company Interest,” and defining Proprietary Information as all information
“regarding or relevant to any Company Interest….” IPIA at §§ 2(a) & (b). Additionally,
“[s]oftware for institutional owners of real estate” and “software for owners and investors in
commercial real estate” would serve to capture practically any software product that could be
developed for the real estate industry.

The effect of these provisions is to improperly allow Plaintiff to claim anything and everything
considered or developed by an employee during or after his employment as its own, including
any software, real estate, investing, borrowing, marketing, or other technology, information, or
data, while preventing any competitive or non-competitive activities within the software or real
estate industries throughout the world, forever. New York law refuses to enforce such overly
broad and unduly burdensome restrictions. “A restrictive covenant against a former employee
‘will be enforced only if reasonably limited temporally and geographically…, and then only to

109604348
            Case 1:18-cv-09281-JMF Document 18 Filed 11/14/18 Page 4 of 5
                                    The Hon. Jesse M. Furman, U.S.D.J.                                       dentons.com
                                    November 14, 2018
                                    Page 4




the extent necessary to protect the employer from unfair competition which stems from the
employee’s use or disclosure of trade secrets or confidential customer lists.’” IVI Envtl. v.
McGovern, 269 A.D.2d 497, 498 (2d Dep’t 2000). As set forth herein, the Singh Software, which
was developed prior to Mr. Singh’s employment with Plaintiff, does not use any trade secret or
confidential information of Plaintiff. Moreover, any general knowledge or “remembered
information” Mr. Singh has based on his employment with Plaintiff and/or experience in the
industry is not Plaintiff’s confidential information. See Anchor Alloys, Inc. v. Non-Ferrous
Processing Corp., 39 A.D. 2d 504, 507-08 (2d Dep’t 1972).

Furthermore, there is no competition between Plaintiff and Mr. Singh, as the Singh Software is a
SaaS product directed at institutional real estate investors, while, according to its own self-
description, Plaintiff is an investment platform that provides access to commercial real estate
opportunities - an asset-finding, crowd-funding website. Plaintiff identifies real estate investment
opportunities, and allows potential investors to browse such properties; it does not market
software to customers, but only offers a platform to connect investors with opportunities.

In short, at the time Mr. Singh first became employed with Plaintiff, the Singh Software was
fully conceived, and has remained unchanged throughout the course of Mr. Singh’s employment.
This is well known to Plaintiff, as Mr. Singh described the software to Mr. Borovsky in July
2017, prior to Plaintiff’s solicitation of Mr. Singh for employment. At that time, Plaintiff was
well aware that Mr. Singh already had a number of investors both identified and interested in the
invention. Technology conceived of and already reduced to a prototype by Mr. Singh prior to his
employment with Plaintiff cannot, by any means, be deemed to belong to or be owned by
Plaintiff. IPIA at § 2(b); see also Preston v. Marathon Oil Co., 684 F.3d 1276, 1286 (Fed. Cir.
2012). On this point alone, any claims of ownership or competition based on the Singh Software
raised by Plaintiff fail. The IPIA repeatedly identifies inventions or creations “during the term of
[Mr. Singh’s] employment” as the only intellectual property assigned to the Company.

4. Plaintiff Has Not Established a Trade Secret

While this dispute should properly be litigated in and under the laws of Ontario, Canada, under
New York law, courts consider six factors to be relevant in deciding whether particular
information is a trade secret. See TRO at 16. Here, Plaintiff’s Complaint and TRO papers are
indecipherably vague as to what confidential or proprietary information Plaintiff believes Mr.
Singh retains or may use in the future. See, e.g., Complaint, ⁋ 48 (“Mr. Singh…breached the
IPIA…by surreptitiously forwarding Cadre documents and materials to his own personal email
account, including documents that contain confidential and proprietary information.”) (emph.
added); id. ⁋ 69 (“Cadre has an array of proprietary trade secret information”) (emph. added).
In the absence of identification of any specific information owned by Plaintiff that Plaintiff
alleges Mr. Singh possesses, Plaintiff cannot succeed on the merits of its claims.3


3
  Moreover, with respect to Plaintiff’s claim under the Defend Trade Secret Act (DTSA), the conclusory allegations
fail to provide the required specificity regarding what particular trade secrets have been taken. See Sit-Up Ltd. v.
IAC/InterActive Corp., 2008 WL 463884, *10 (S.D.N.Y. Feb. 20, 2008) (“the law requires the trade secret claimant
to describe the secret with sufficient specificity that its protectability can be assessed.”).


109604348
            Case 1:18-cv-09281-JMF Document 18 Filed 11/14/18 Page 5 of 5
                               The Hon. Jesse M. Furman, U.S.D.J.                              dentons.com
                               November 14, 2018
                               Page 5




Certainly, Plaintiff cannot identify steps taken to guard the secrecy of information it fails to even
identify. Plaintiff also fails to establish the amount of time, money and effort used in developing
such information, or the economic value of the information based on Mr. Singh’s alleged
inevitable use. Put simply, there is no trade secret upon which Plaintiff may assert a claim. Under
New York law, Plaintiff must show that (1) it possesses a trade secret and (2) defendant is using
that trade secret in breach of an agreement, confidence, or duty, or as a result of discovery by
improper means. DoubleClick Inc. v. Henderson, No. 116914/97, 1997 WL 731413 (N.Y. Sup.
Ct. N.Y. Cnty. Nov. 7, 1997) (citing Integrated Cash Mgmt. Serv., Inc. v. Digital Transactions,
Inc., 920 F.2d 171, 173 (2d Cir. 1990)). As indicated above, Plaintiff is not in possession of a
trade secret, nor did Mr. Singh breach any agreement with Plaintiff.

5. Plaintiff Is Not Likely to Succeed on the Merits

Preliminary injunction is only appropriate if the movant shows: (1) likelihood of success on the
merits; (2) likelihood of irreparable harm; (3) inadequate remedies available at law; and (4) that
the public interest would not be disserved. Salinger v. Colting, 607 F.3d 68, 80 (2d Cir. 2010).
The plaintiff must show a “real or immediate threat that the plaintiff will be wronged again.”
Schroedel v. New York Univ. Med. Ctr., 885 F. Supp. 594, 598 (S.D.N.Y. 1995).

As indicated above, there is no likelihood of success on the merits with respect to any of
Plaintiff’s claims. Plaintiff cannot sustain a claim for breach of an unenforceable agreement or
breach based on an invention already reduced to prototype and testing prior to employment, nor a
violation of state or federal trade secret acts where Plaintiff cannot identify any trade secret
purportedly misappropriated or used. The balance of hardships also do not tip in the Plaintiff’s
favor - just the opposite. Mr. Singh spent significant amounts of time, money and resources to
develop the Singh Software, prior to his employment with Plaintiff. If an injunction were
granted, it would only serve to seriously hinder Mr. Singh’s economic interests, threatening his
very livelihood as a 15-year veteran of the real estate and software development industries.

As to irreparable harm, “a showing of probable irreparable harm is the single most important
prerequisite for the issuance of a preliminary injunction.” Reuters, Ltd. v. United Press Int'l, Inc.,
903 F.2d 904, 907 (2d Cir. 1990). A party can establish irreparable harm “if it shows that there is
a continuing harm which cannot be adequately redressed by final relief on the merits and for
which money damages cannot provide adequate compensation.” Rex Med. L.P. v. Angiotech
Pharms. Inc., 754 F. Supp. 2d 616, 621 (S.D.N.Y. 2010). Here, Plaintiff can assert no potential
irreparable harm, as it cannot identify any misappropriated information nor any potential use
thereof, nor any competition between the parties. As Plaintiff cannot establish the elements for a
preliminary injunction, and such relief would cause significant harm to Mr. Singh while denial of
such would result, at most, in only monetary loss to Plaintiff, injunctive relief should be denied.

                                                 Respectfully submitted,

                                                 /s/ Lindsay F. Ditlow
                                                 Lindsay F. Ditlow




109604348
